Citation Nr: 1007513	
Decision Date: 03/01/10    Archive Date: 03/11/10

DOCKET NO.  08-27 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a low back strain.

2.  Evaluation of arthroplasty of the right fifth toe, 
currently rated as noncompensable.

3,  Evaluation of bilateral shin splints, currently rated as 
noncompensable.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jon Schulman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 2001 until May 
2004.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a March 2008 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in Waco, 
Texas.

The issue of Arthroplasty of the right fifth is addressed in 
the REMAND portion of the decision below and is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  Low back strain was manifest in service, and symptoms 
have been continuous since separation.

2.  Bilateral shin splints have been productive of pain in 
both shins with no functional impact of the knees or ankles.


CONCLUSIONS OF LAW

1.   Low back strain was incurred in service.  38 U.S.C.A § 
1110 (West 2002); 38 C.F.R. § 3.303 (2009). 

2.  The criteria for a compensable disability rating for 
bilateral shin splints have not been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.40, 4.45, 4.71a, Diagnostic Code 5299-5282 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the claimant is expected to 
provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See, Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

The Veteran's claims for evaluation of bilateral shin splints 
arises from an appeal of the initial evaluation following the 
grant of service connection.  Courts have held that once 
service connection is granted the claim is substantiated, 
additional notice is not required and any defect in the 
notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); Rango v. Shinseki, No. 06-2723 (Vet. App. January 26, 
2009).  Therefore, no further notice is needed under VCAA 
with respect to these two claims.

With respect to the Veteran's claim of entitlement to service 
connection, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in October 2007 that fully 
addressed all notice elements and was sent prior to the 
initial RO decision in this matter.  The letter provided 
information as to what evidence was required to substantiate 
the claim and of the division of responsibilities between VA 
and a claimant in developing an appeal.  Furthermore, the 
letter informed the Veteran of what type of information and 
evidence was needed to establish a disability rating and 
effective date.  

Based on the foregoing, adequate notice was provided to the 
Veteran prior to the transfer and certification of her case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  
 
rrthermore,.l notice elements [e connection,. ntly rated as 
noncompensible ncompensible eciept  o  
didn'
Next, VA has a duty to assist the Veteran in the development 
of the claims.  To that end, VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefit sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 
3.159 (2009).  Service treatment records have been obtained, 
as have records of VA treatment.  Furthermore, the Veteran 
was afforded  a VA examination in October 2007 during which 
the examiner interviewed the Veteran, recorded her history, 
conducted a physical review of the Veteran, and reached a 
conclusions consistent with the record.  The Board notes that 
the examiner's report states that it was "a comprehensive 
base-line or screening examination for all body systems . . . 
not ment to elicit the detailed information about specific 
conditions that is necessary for rating purposes," however, 
a review of the report shows that sufficient information for 
the Board to reach conclusions regarding the claims at issue 
has been supplied.  The examination is found to be adequate.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).  In addition to the evidence discussed 
above, the Veteran's statements in support of the claim are 
also of record.  The Board has carefully considered such 
statements and concludes that no available outstanding 
evidence has been identified.  Additionally, the Board has 
reviewed the medical records for references to additional 
treatment reports not of record, but has found nothing to 
suggest that there is any outstanding evidence with respect 
to the Veteran's claim.  

For the above reasons, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

The Veteran is claiming entitlement to service connection for 
a low back strain.  Veterans are entitled to compensation 
from VA if they develop a disability "resulting from 
personal injury suffered or disease contracted in line of 
duty, or for aggravation of a preexisting injury suffered or 
disease contracted in line of duty." 38 U.S.C. §§ 1110 
(wartime service), 1131 (peacetime service). To establish a 
right to compensation for a present disability, a Veteran 
must show: "(1) the existence of a present disability; (2) 
in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability 
and the disease or injury incurred or aggravated during 
service"-the so-called "nexus" requirement. Shedden v. 
Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Holton v. 
Shinseki, 557 F.3d 1362 (C.A. Fed. 2009) (March 5, 2009).  
The absence of any one element will result in the denial of 
service connection. Coburn v. Nicholson, 19 Vet. App. 427, 
431 (2006).

The Veteran claims to have injured her low back during 
service.  As an initial matter, the Board notes that the 
Veteran has not alleged that the claimed disability was 
incurred in combat.  Therefore, the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002) are not for application.

The Veteran's service treatment records reflect that on 
enlistment examination in January 2001, the Veteran's spine 
was normal and she affirmatively denied a history of 
recurrent back pain or any back problems.

In March 2004, the Veteran reported low back pain at a level 
of five out of ten.  She indicated that she had been running 
two weeks prior and her low back began to hurt.  The Veteran 
was diagnosed with chronic low back pain and was referred, in 
part, for serf-care.

In April 2004 the Veteran indicated that she had been 
experiencing low back pain, at a level of five out of ten, 
for more than six weeks.  A report shows no history of injury 
and the Veteran stated that when she "popped" or "cracked" 
her back, some pain was temporarily alleviated.  The 
Veteran's back was tender to palpation and she was diagnosed 
with a muscle sprain.

Although no separation examination is available for review, a 
report of May 2004 indicates that the Veteran was still 
experiencing low back pain.  The Veteran separated in May 
2004.

Based on the foregoing, the service treatment records show 
some complaints of low back pain beginning in service, with 
diagnoses of chronic back pain and muscle sprain.  Service 
connection may be granted for any disease diagnosed after 
discharge when all of the evidence establishes that the 
disease was incurred in service.  See 38 C.F.R. § 3.303(d).

Following separation from active service the evidence shows 
that in August 2007 the Veteran denied joint ache and muscle 
weakness.  On VA examination in October 2007, the Veteran 
reported that she developed low back pain while on active 
duty.  She endorsed pain, without radiation, that was a 
constant pinching type of pain at a level of eight out of 
ten.  Pain was not associated with flare-ups and she had no 
other associated symptoms.  The Veteran was able to walk 
three miles and pain had no effect on her occupation or 
activities of daily living.  Examination of the low back 
showed no objective signs of pain, weakness or tenderness.  
The Veteran had good strength in the lower extremities 
without atrophy.  Straight leg raise was negative as was 
Waddell sign.  The Veteran was diagnosed with low back 
strain.

In considering the lay and medical history as detailed above, 
the Board notes that the Veteran is competent to give 
evidence about what she has experienced, including symptoms 
of pain.  See Layno v. Brown, 6 Vet. App. 465 (1994).  
Moreover, the U.S. Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that in certain situations, lay 
evidence can even be sufficient with respect to establishing 
medical matters such as a diagnosis.  Specifically, in 
Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the 
Federal Circuit commented that competence to establish a 
diagnosis of a condition can exist when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Similarly, the 
U.S. Court of Appeals for Veterans Claims has held that when 
a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation. Barr v. Nicholson, 21 Vet. App. 303 (2007).

The Veteran's low back pain is capable of lay observation and 
thus the Veteran's statements constitute competent evidence.  
The Board must now consider the credibility of such evidence.  
In this case, service treatment records show that the 
Veteran's spine was normal on enlistment examination in 
January 2001.  During service, the Veteran reported ongoing 
low back pain, including in May 2004, the month she separated 
from active duty.  In a March 2008 statement, the Veteran 
claimed to have experienced continuous symptoms of low back 
pain since service.  She indicated that although she had not 
sought medical treatment, she has been "self-medicated" 
since separation.  Statements made by the Veteran have not 
been inconsistent with the record and the Board finds her to 
be credible.  Thus, the Veteran's statements to the effect 
that she experienced in-service onset and continuous 
symptomatology since separation are highly probative and 
indicative of continuity of symptomatology relating to her 
diagnosed low back strain.

In reaching this determination, the Board notes that the 2007 
VA examination disclosed that all findings were within normal 
limits, yet the examiner specifically diagnosed a strain.  
The Board assumes that the examiner is competent and accepts 
the examiner's findings.  The agency of original jurisdiction 
had an opportunity to return the VA examiner's report, but 
did not.

In conclusion, the preponderance of the evidence supports the 
claim, and there is no doubt to be resolved.  38 U.S.C.A. § 
5107(b), Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).

Rating on Appeal

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 
4.2, 4.10 (2009).  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower rating 
will be assigned. 38 C.F.R. § 4.7 (2009).

When all the evidence is assembled, the Board is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether the preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  See 38 U.S.C.A. § 5107(a); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).







The Veteran's claim of entitlement to higher rating for 
bilateral shin splints is an appeal from the initial 
assignment of a disability rating in March 2008.  As such, 
the claim requires consideration of the entire time period 
involved, and contemplates staged ratings where warranted.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Here, the 
disability has not significantly changed and a uniform 
evaluation is warranted.

In the rating decision on appeal, the Veteran was awarded 
service connection for bilateral shin splints and granted a 
noncompensable evaluation effective August 30, 2007.  The 
Veteran's bilateral shin splints are rated under 38 C.F.R. § 
4.71a, DC 5299-5262 (2009).  

Hyphenated diagnostic codes are used when a rating under one 
Code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned. 38 C.F.R. § 
4.27 (2009).  The appellant's specific disability is not 
listed on the Rating Schedule, and the RO assigned Diagnostic 
Code 5299 pursuant to 38 C.F.R. § 4.27, which provides that 
unlisted disabilities requiring rating by analogy will be 
coded by the numbers of the most closely related body part 
and "99."  See 38 C.F.R. § 4.20 (2009).  The RO determined 
that the most closely analogous diagnostic code was 38 C.F.R. 
§ 4.71a, DC 5262, for impairment of the tibia and fibula.

Under DC 5262, a showing of tibia and fibula impairment with 
and slight knee or ankle disability warrants a 10 percent 
rating.  On malunion with moderate knee or ankle disability, 
a 20 percent rating is called for and on malunion marked knee 
or ankle disability, a 30 percent rating is established.  A 
40 percent evaluation is warranted where nonunion of the 
tibia and fibula are productive of loose motion requiring a 
brace.  38 C.F.R. § 4.71a, DC 5262 (2009).

On VA examination in October 2007, the Veteran reported pain 
in both shins at a level of three out of ten on the left and 
two out of ten on the right.  Pain occurred about once a week 
with prolonged walking and eased with rest and message.  The 
Veteran used no assistive devices and there was no side 
effect on her occupation or activities of daily living.  The 
examiner reported that the mid portion of the left tibial 
area showed some tenderness, with no tenderness of the knee 
or ankle.  No tenderness of the right leg was noted.  After a 
review of an in-service nuclear medicine scan from November 
2003, the examiner's impression was of stress-related 
changes, with no scintigraphic evidence of shin splints or 
stress fracture.  The examiner concluded by diagnosing the 
Veteran with bilateral shin splints. 

On review of the record, the Board finds the Veteran to be 
credible in her descriptions of shin splint-related symptoms.  
However, even accepting the Veteran's statements as true, the 
evidence of record does not provide a basis for a compensable 
evaluation.

After a careful review of the record, the Board finds the 
Veteran's bilateral shin splints to warrant a noncompensable 
rating.  For the assignment of the next-higher, 10 percent, 
rating the evidence must show symptoms analogous to slight 
knee or ankle disability.  In this case, the Veteran reports 
that her shins are productive of pain only once a week and 
only on prolonged walking.  Furthermore, she endorses no 
effect on her occupation or activities of daily living.  
Without a showing of some sort of effect on her ability to 
function, the evidence does not show even a "slight 
disability," necessitating the assignment of a 10 percent 
rating.

Based on the foregoing, the Board concludes that the 
Veteran's bilateral shin splints have been noncompensable 
throughout the period on appeal.  As the preponderance of the 
evidence is against the claim, there is no doubt to be 
resolved.   38 U.S.C.A. § 5107(b), Gilbert v. Derwinski, 1 
Vet. App. 49, 54-56 (1990). 

Consideration of referral for an extraschedular rating 
requires a three-step inquiry.  See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom. Thun v. Shinseki, 572 
F.3d 1366 (Fed. Cir. 2009).  The first question is whether 
the schedular rating adequately contemplates the Veteran's 
disability picture.  Thun, 22 Vet. App. at 115. 

If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the Veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted.  
Having reviewed the evidence, the Board finds that referral 
to Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for determination and 
assignment of an extraschedular rating is not warranted.


ORDER

Service connection for low back strain is granted.

A compensable evaluation for bilateral shin splints is 
denied.


REMAND

Arthroplasty of the Right Fifth Toe

The Veteran's claim of entitlement to higher rating for 
arthroplasty of the right fifth toe is an appeal from the 
initial assignment of a disability rating in March 2008.

In the rating decision on appeal, the Veteran was awarded 
service connection for arthroplasty of the right fifth toe 
and granted a noncompensable evaluation effective August 30, 
2007.  The Veteran's arthroplasty of the right fifth toe is 
rated under 38 C.F.R. § 4.71a, Diagnostic Code (DC or Code) 
5282.  

In August 2007, the Veteran reported a history of right fifth 
toe bone removal.  On VA examination in October 2007, the 
Veteran endorsed intermittent pain in the right fifth toe 
depending on footwear.  She noted her pain to be four of out 
of ten with sensation of heat and that it existed with rest 
and on ambulation.  The Veteran utilized self-purchased 
inserts, which were effective, but no other assistive 
devices.  She was able to stand for one hour and walk for 
three miles.  The examiner noted that the Veteran had minimal 
hallux valgus deformity but no other abnormalities were seen 
in the right foot.

The VA examination conducted in August 2007 was a general 
medical examination to determine a "comprehensive base-
line" and was not ment "to elicit the detailed information 
about specific conditions that is necessary for rating 
purposes."  A review of the report reveals that a more 
throughout examination is required in order to properly 
assign a disability rating to the Veteran's right fifth toe.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be scheduled for a 
VA examination to determine the level of 
disability of her service connected right 
fifth toe.  The examiner should document 
functional impairment, range of motion, 
and the presence or absence of pain.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


